Case: 14-30509      Document: 00512894819         Page: 1    Date Filed: 01/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 14-30509                                  FILED
                                  Summary Calendar                          January 8, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SHELLEY R. CALLAHAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:13-CR-119-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       A single-count indictment charged Shelley R. Callahan with making a
false statement under penalty of perjury in a bankruptcy proceeding in
violation of 18 U.S.C. § 152(3). The indictment alleged that Callahan claimed
to have made no gifts or payments in the year preceding her bankruptcy, when
in fact she made gifts and payments to family members from the proceeds of a
personal injury settlement. A jury convicted Callahan. Her sentence included


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30509      Document: 00512894819     Page: 2   Date Filed: 01/08/2015


                                  No. 14-30509

an order that she pay restitution of $21,990.00, which reflected the amount of
secured and unsecured debt she reported in her bankruptcy. Callahan appeals
her conviction and sentence. She contends that the evidence was insufficient
to support her conviction. She also argues that the district court erroneously
calculated the amount of restitution owed because, she claims, some of her
debts have been satisfied.
      Ordinarily, we review sufficiency of the evidence by considering
“whether a rational jury could have found the defendant guilty beyond a
reasonable doubt.” United States v. Mitchell, 484 F.3d 762, 768 (5th Cir. 2007).
However, although Callahan moved for a judgment of acquittal at the close of
the Government’s case, she failed to renew her motion at the close of all
evidence. Therefore, we review the claim for plain error. See United States v.
Salazar, 542 F.3d 139, 142 (5th Cir. 2008). Under plain error review, Callahan
must show (1) error, (2) that is clear or obvious, and (3) that affects substantial
rights. United States v. Delgado, 672 F.3d 320, 329-332 (5th Cir. 2012) (en
banc). If these three prongs are met, we have the discretion to correct the error
only if it “seriously affect[s] the fairness, integrity, or public reputation of
judicial proceedings.    Id. at 329 (internal quotation marks and citation
omitted). Under this test, there must be a manifest miscarriage of justice,
meaning that the record must be devoid of evidence of guilt or the evidence
must be so tenuous as to make the verdict shocking. Id. at 330-31; see also
United States v. Davis, 690 F.3d 330, 336-37 (5th Cir. 2012).
      Having reviewed the record, we conclude that there was sufficient
evidence of guilt. Determining “[t]he weight and credibility of the evidence are
the sole province of the jury.” United States v. Parker, 505 F.3d 323, 331 (5th
Cir. 2007). In explaining how she spent the proceeds of her personal injury
settlement, the evidence reflects that Callahan offered contradictory innocent



                                        2
    Case: 14-30509     Document: 00512894819     Page: 3   Date Filed: 01/08/2015


                                  No. 14-30509

explanations and repeatedly omitted requested information. Thus, “a rational
jury could have inferred the existence of an intentional plan to defraud from
the bare facts of [Callahan’s] systematic concealment and false statements.”
See United States v. Cluck, 143 F.3d 174, 180 (5th Cir. 1998). The jury was
free to believe or disbelieve her innocent explanations. After having heard
Callahan’s explanations, the jury returned a conviction. This court does “not
weigh the evidence or assess the credibility of witnesses.” United States v.
Ramos-Cardenas, 524 F.3d 600, 605 (5th Cir. 2008). The verdict is supported
by ample evidence; there was no manifest miscarriage of justice. See Delgado,
672 F.3d at 330-31.
      Callahan also argues that the restitution award should be reduced.
Federal Rule of Appellate Procedure 28(a)(8) states that the appellant’s brief
“must contain (A) appellant’s contentions and the reasons for them, with
citations to the authorities and parts of the record on which the appellant
relies.” We are not required to search the record to find a legal basis for an
issue. United States v. Brace, 145 F.3d 247, 255 (5th Cir. 1998) (en banc).
Further, because the brief was prepared by counsel, Callahan is not entitled to
have it liberally construed. See Beasley v. McCotter, 798 F.2d 116, 118 (5th
Cir. 1986). Thus, inadequately briefed issues are deemed waived. United
States v. Scroggins, 599 F.3d 433, 446 (5th Cir. 2010).
      We conclude that Callahan’s failure to brief the restitution issue with
any particularity results in an abandonment of the issue. See Yohey v. Collins,
985 F.3d 222, 224-25 (5th Cir. 1993). With respect to the restitution issue, her
brief fails to substantially comply with the briefing requirements of
Rule 28(a)(8). In her opening brief, she cites to no legal authorities or statutes
which support her contention that the district court erroneously calculated the
amount of restitution owed. She fails to set forth the applicable standard of



                                        3
    Case: 14-30509    Document: 00512894819    Page: 4   Date Filed: 01/08/2015


                                No. 14-30509

review. To the extent that she makes certain factual assertions, she fails to
explain why, with reference to applicable law, she is entitled to relief. Thus,
she has abandoned her restitution claim. See Scroggins, 599 F.3d at 446;
Yohey, 985 F.3d at 224-25.
      AFFIRMED.




                                      4